Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 7, 8, 9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenthaler 1,058,908 in view of Czepowicz et al. (Czepowicz) D515878 in view of Tarantino 2013/0037660. The applicant is reminded that the second body, second hose support is not positively claimed therefore the prior art only need to be capable of performing the functions related to the second body, second hose support. Schoenthanler (Figure 1) discloses a hose support comprising: a body 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (support surface)]
[AltContent: textbox (1st/2nd or 3rd concave surface/recess
2nd/3rd or 1st  concave surface/recess
end sections 
support surface
end sections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support surface         3rd recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (convex surface
3rd/2nd or 1st  concave surface/recess
support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    194
    404
    media_image1.png
    Greyscale




[AltContent: textbox (                                    midsection)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (foot portion)][AltContent: textbox (foot portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    193
    453
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (midpoint      midpoint)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (portion of outer surface)][AltContent: arrow][AltContent: textbox (convex portion)]
    PNG
    media_image2.png
    193
    453
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (upper support  portion/1st recess 
lower support portion/at least one 2nd recess )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner surface)][AltContent: arrow][AltContent: textbox (outer surface)]
    PNG
    media_image2.png
    193
    453
    media_image2.png
    Greyscale


Czepowicz teaches that it is known to have the outer surface includes a convex portion/partially tubular shape/arched portion wherein the convex portion (as shown in figure below) comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body; with each respective portion of the second support surface being convex parallel to the length of the body and flat in a plane transverse to the length of the body; and a third recess for flange of hose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoenthanler to have outer surface includes a convex portion/partially tubular shape/arch wherein the convex 

[AltContent: textbox (outer surface being convex/arched surface including a support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (partially tubular shape/arched 
convex parallel to the length of the body 
flat in a plane transverse to the length of the body)][AltContent: textbox (support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale



[AltContent: arrow][AltContent: textbox (third recess for flange of hose)]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale

 
Schoenthaler in view of Czepowicz discloses all of the limitations of the claimed invention except for the outer surface including a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body. Tarantino teaches that it is known to have an outer surface including a recess portion (214) and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoenthaler in view of Czepowicz to have included the a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body as taught by Tarantino for the purpose of supporting the hose to prevent sagging and damage. Schoenthaler in view of Czepowicz in view of Tarantino inherently discloses  wherein the body includes an inner surface of the plurality of end sections and the midsection, the inner surface defining a volume to receive tubular .
Claim 1, 4, 5, 7, 8, 9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmon D565389 in view of Czepowicz et al. (Czepowicz) D515878 in view of Tarantino 2013/0037660. The applicant is reminded that the second body, second hose support is not positively claimed therefore the prior art only need to be capable of performing the functions related to the second body, second hose support. Schoenthanler (see figures below) discloses a hose support comprising: a body including at least one concave surface, being concave transverse to a length of the . 
[AltContent: textbox (midsection)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (convex surface
3rd/2nd or 1st concave surface/recess
3rd recess
support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st/2nd or 3rd concave surface/recess
2nd/3rd or 1st concave surface/recess 
end section
support surface)]
    PNG
    media_image4.png
    448
    539
    media_image4.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (foot portion                             foot portion)][AltContent: arrow]
    PNG
    media_image4.png
    448
    539
    media_image4.png
    Greyscale

[AltContent: textbox (midpoint)]
[AltContent: textbox (inner surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer surface)][AltContent: arrow][AltContent: textbox (lower support portion/2nd recess)][AltContent: arrow][AltContent: textbox (upper support portion/1st recess)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    448
    539
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    448
    539
    media_image4.png
    Greyscale


Czepowicz teaches that it is known to have the outer surface includes a convex portion/partially tubular shape/arched portion wherein the convex portion (as shown in figure below) comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body; with each respective portion of the second support surface being convex parallel to the length of the body and flat in a plane transverse to the length of the body; and a third recess for flange of hose. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schoenthanler to have outer surface includes a convex portion/partially tubular shape/arch wherein the convex portion comprises the at least one support surface and is convex for a majority of the length of the body, including the midpoint of the length of the body, third recess as taught by Czepowicz for the purpose of providing a strong and stable shape for the body that will prevent failure and/or fracture (it is well known to change the outer surface/shape of a body as evidenced by Hall 4,834,328, figures 4 and 6, Pfeiffer 

[AltContent: textbox (outer surface being convex/arched surface including a support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (partially tubular shape/arched 
convex parallel to the length of the body 
flat in a plane transverse to the length of the body)][AltContent: textbox (support surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (third recess for flange of hose)]
    PNG
    media_image3.png
    402
    559
    media_image3.png
    Greyscale

 


    PNG
    media_image5.png
    371
    544
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harmon in view of Czepowicz to have included the a recess portion and the recess portion provides a recess to receive the concrete slurry hose, the recess being concave transverse to the length of the body as taught by Tarantino for the purpose of supporting the hose to prevent sagging and damage. Harmon in view of Czepowicz in view of Tarantino inherently discloses  wherein the body includes an inner surface of the plurality of end sections and the midsection, the inner surface defining a volume to receive tubular portions of the concrete slurry hose in the at least a portion of the at least one concave surface of each of the plurality of end sections and to receive a flange of the concrete slurry hose that extends outside of perimeters of the tubular portions of the concrete slurry hose; a hose support comprising: a body comprising an outer surface and an inner surface, the outer In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional supports for hoses or cylindrical members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631